          Case 1:19-cr-00286-ELH Document 1079 Filed 04/30/21 Page 1 of 2



                              LINITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

                                                  *
    UNITED STAIES OF AMERICA

    VS.
                                                  *     CRIMINAL NO.: 19-CR-00286-ELH

                                                  *
    DANIEL BLUE




              william R. Buie III, Esquire, of william R. Buie III, P.A. on behalf of Defendant
                                                                             captioned above
    Daniel Blue, motions this court in opposition to the government's motion
    for the following reasons:

             (1) That Rule 608(b) allows said evidence since it goes to the witness'truthfulness
     or untruthfulness.

                                                                                       pertains
             (2) That the sustained finding by the Baltimore Police Department clearly
     to the witness's lack of truthfulness relatihg to his work in law enforcement"

             (3) That, under Rule 608(b), the Court may atits discretion permit questioning
                                                                               conduct is
     about specific instances of conduct on cross-examination, but only if the
     probative of the witness' character for truthfulness or untruthfulness'

             (4) That, the good-faith belief is established based on the police finding and
                                                                                             no
     prejudice'exists in dilclosing said true information relating to the witness' untruthfulness
     at work.

            (5) That Defendant, for all of the reasons noted above, requests that Detective
                                                                              2019, sustained
     Robert Clark be exposed to being cross-examined on the December 19,
     misconduct finding by the Baltimore city Police Department.




                                                            TAM R. BUIE III, ESQUIRE
                                                      WILLIAM R. BUIE III, P.A
                                                      Federal Ba#25588
                                                      312 North Charles Street, Suite 201




v
I
         Case 1:19-cr-00286-ELH Document 1079 Filed 04/30/21 Page 2 of 2



                                                        Baltimore Maryland 21201
                                                        (4to) s76-7666
                                                        williambuie@prodigy.net
                                                        Attorney for the Defendant


                                         REOUEST FOR A HEARING

                   Pursuant to Rule 105-6 of the Local Rules of the U                 Court for
         the   District of Maryland, a hearing is requested



                                                        WI    AM R. BUIE III, ESQUIRE


                                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY 30'h day of April 2021 acopy of the Defendant's Motion to be
         Released on Electronic Monitoring was electronically mailed to the i Everett,
         Assistant United States Attorney for the District   ary                   Street,    4th
         Floor, Baltimore, Maryland 21201.


                                                         WILL AM R. BUIE III,        UIRE




                                               ?   rl




    4t
